Mr. Justice Thompson delivered the opinion of the court: The relator, Adam A. Wonogas, by leave of court has filed his petition for writ of mandamus against respondent George B. Holmes, one of the judges of the municipal court of the city of Chicago, commanding him to vacate and expunge from the records of said court an order entered by him February 27, 1923, purporting to amend nunc pro tunc a judgment entered December 4, 1922, on the ground that he had no jurisdiction to enter the order. Sears, Roebuck & Co., plaintiff in the original cause, being interested, was also made a defendant to the petition. Relator demurred to the answers filed, and the cause is submitted for decision on the issue of law thus formed. November 3, 1922, Sears, Roebuck & Co. brought an action in replevin in the municipal court against Adam A. Wonogas. November 15 Wonogas entered an appearance and filed an affidavit of merits. December 4 the cause was called for trial and Sears, Roebuck & Co. asked leave to file instanter a count in trover. Leave was granted and Wonogas was ruled to plead instanter. He was not present in court, and the court thereupon found that he was in default for want of appearance and that he was guilty of maliciously and willfully converting to his own use the property of Sears, Roebuck & Co. with intent to defraud it. December 15 Wonogas was taken into custody on a capias theretofore issued. The following day a stay order was entered by one of the judges, and Wonogas filed his motion to vacate the order of December 4. December 20 there was a hearing on this motion and the order of December 4 was vacated and set aside. Leave having been granted, Wonogas filed an amended affidavit of merits. December 26 the cause came on for trial, and Sears, Roebuck & Co. entered a motion that the order of December 20 vacating the order of December 4 be vacated and set aside. This motion was denied and the cause was dismissed for want of prosecution. From this order of dismissal an appeal was prayed to the Appellate Court. January 3, 1923, Sears, Roebuck & Co. made a motion to amend the order of December 4, 1922, so that it would show that judgment was entered on an ex parte hearing, which was the fact. February 27 this motion was considered and the order challenged by this proceeding was entered. The sole question presented to us for decision is whether the municipal court had jurisdiction to correct its records so as to make them speak the truth. Mandamus cannot be used to control judicial discretion or to review the action of a tribunal in any matter involving the examination of evidence and the decision of questions of law and fact. (Ex parte Morgan, 114 U. S. 174, 5 Sup. Ct. 825; People v. Pearson, 2 Scam. 189.) Whether it is a misprision of the clerk or a malfeasance, the court has power at all times, upon notice given, to reform its records so as to make them speak the truth. No reason suggests itself why such amendments may not be made at any time, as long as anything definite and certain remains as a basis for the amendment. (Knefel v. People, 187 Ill. 212; Church v. English, 81 id. 442; Howell v. Morlan, 78 id. 162; Cairo and St. Louis Railroad Co. v. Holbrook, 72 id. 419.) Whether the court had before it proper memoranda as a basis for the correction, or whether it acted properly in entering its order, are not matters which can be reviewed by mandamus. The action of the court in deciding a matter which it had jurisdiction to consider and determine is a question which can be reviewed by writ of error or appeal, and the writ of mandamus cannot be made a substitute for one of these methods of review. It is clear that the court had jurisdiction to enter the order of February 27, and for that reason the writ of mandamus is denied. TT7 . , . , TT7 , , Writ denied.